Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment/Comment
Drawings
The drawings are objected to because in figures 1, 7, 8, 9, “ATMOSPHERIC TEMPERATURE ESTIMATING DEVICE” should be -- AMBIENT TEMPERATURE ESTIMATING DEVICE --; in figures 2 and 6, “ESTIMATED ATMOSPHERIC TEMPERTURE” should be -- ESTIMATED AMBIENT TEMPERTURE --; in figure 6, “ACTUALLY MEASURED ATMOSPHERIC TEMPERTURE” should be -- ACTUALLY MEASURED AMBIENT TEMPERTURE --. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 

REASON FOR ALLOWANCE
2.	Claims 11-18 are allowed over prior art.

3.	The following is an examiner's statement of reasons for allowance: 
	The prior art(s) teach(es): 
	Sagawa et al., US publication no. 2013/016291, discloses a projector includes a temperature detector that detects a temperature in the projector and a controller that determines the amount of overdrive based on the temperature detected by the temperature detector in accordance with a driven state of the projector and performs overdrive control on the liquid crystal display panel based on the amount of overdrive.

Sacchetti et al., US publication no. 2015/0192477, discloses an ambient temperature estimation device provided with a compensator 4 which, with inputs of "temperatures Ts, T1 sensed by temperature sensors 1, 3” and "information Pi related to the power consumption of a component 2 that generates heat", supplies a compensated ambient temperature TA; and the "temperatures Ts, T1 sensed by temperature sensors 1, 3" and the "information Pi related to the power consumption of a component 2 that generates heat" correspond to the "temperature value acquired by a temperature acquiring unit" and the "heat source control value for controlling a heat .

	However the prior art of records do not teach or suggest, individually or in combination, a system and a method comprising: an ambient temperature estimating device comprising: a neural network; a temperature acquisition unit configured to acquire one or more temperature values inside the ambient temperature estimating device; a neural network calculator configured to estimate an ambient temperature around the ambient temperature estimating device using the neural network; and a cooling controller configured to control an inside of the ambient temperature estimating device based on a cooling control value, wherein the cooling controller is configured to dynamically control the cooling control value, input values inputted to the neural network by the neural network calculator include the temperature values acquired by the temperature acquisition unit, a heat source control value for controlling a heat source inside the ambient temperature estimating device, and the cooling control value, and the cooling control value includes a set value between a minimum set value and a maximum set value. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chun Cao whose telephone number is 571-272-3664.  The examiner can normally be reached on Monday-Friday from 7:00 am-3:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C. Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Jan. 6, 2022
/CHUN CAO/Primary Examiner, Art Unit 2115